DETAILED ACTION
Acknowledgements
In the reply filed October 5, 2021, the applicant amended claims 1, 5, 6, 11, and 17-20.
Currently claims 1-20 are under examination.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smedstad (U.S. Patent No. 7,931,090).
Regarding Claim 17, Smedstad discloses a wellhead sensor (46) and monitoring system, comprising: 
A pack of subsea sensors (upper and lower 46 shown in Figure 1 considered to be “a pack of sensors”) coupled to a casing (22) of a subsea wellhead (30) and configured to detect one or more operating parameters associated with the subsea wellhead (30) while disposed within a subsea environment; and 
A subsea wellhead monitoring system (36) coupled to each sensor of the pack of subsea sensors (46), wherein the subsea wellhead (30) monitoring system is configured to: 
Receive the detection of the one or more operating parameters; 
Store the detection of the one or more operating parameters; and 
Generate an output based at least in part on the detection of the one or more operating parameters, wherein the output comprises an indication of an operational fatigue or an operational health of the subsea wellhead (30) (Column 2: lines 44-64).
Regarding Claim 20, Smedstad discloses the wellhead (30) sensor (46) and monitoring system of claim 17, wherein the pack of subsea sensors (46) are configured to be disposed along a high pressure housing, a low pressure housing, a connector, or a combination thereof, of the subsea wellhead (30).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smedstad (U.S. Patent No. 7,931,090) in view of Ross U.S. Patent No. 9,410,420).
Regarding Claim 1, Smedstad discloses a system, comprising: 
A wellhead (30) monitoring system, comprising: 
A processor (78) configured to: 
Receive from a sensor pack (46) a detection of one or more operating parameters associated with a wellhead (30) disposed within a subsea environment, wherein the sensor (46) is coupled to a casing (22) of the wellhead (30) and is configured to detect the one or more operating parameters within the subsea environment (Column 5: lines 21-29); 
Store the detection of the one or more operating parameters; and generate an output based at least in part on the detection of the one or more operating parameters, wherein the output comprises an indication of an operational fatigue or an operational health of the wellhead (30)(Column 5: lines 43-64).

Ross teaches wherein it is known to provide sensors (16) in a pack disposed around a casing of a wellhead for monitoring various parameters of the well (as shown in Fig. 1, sensors 16 are disposed in packs including a plurality of sensors disposed around and coupled to the casing).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Smedstad to provide a plurality of sensors disposed in a pack around the casing of the wellhead as Ross has taught wherein such a configuration of sensors is old and well known in the art and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 2, Smedstad and Ross render obvious the system of claim 1, wherein the processor (78) is configured to receive the detection of the one or more operating parameters within the subsea environment (Column 5: lines 21-29).
Regarding Claim 3, Smedstad and Ross render obvious the system of claim 1, wherein the processor (78) is configured to receive a detection of a cement level parameter, a cement quality parameter, a fluid level parameter, a pressure parameter, temperature parameter, a vibration parameter, a clearance parameter, a flow parameter, a load parameter, or any combination thereof, as the detection of the one or more operating parameters (Column 5: lines 21-29).
Regarding Claim 4, Smedstad and Ross render obvious the system of claim 1, wherein the processor (78) is configured to receive a detection of an annulus pressure 
Regarding Claim 7, Smedstad and Ross render obvious the system of claim 1, but does not disclose wherein the processor (78) is configured to generate the output during a drilling operation of the wellhead (30).
Examiner takes official notice that it is old and well known to use the subsea processors to monitor subsea wells in both drilling and production operations.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the processor generate output during a drilling operation as opposed to a production operation. 
Regarding Claim 8, Smedstad and Ross render obvious the system of claim 1, wherein the processor (78) is configured to generate the output during a production operation of the wellhead (30)(Column 4: lines 25-37).
Regarding Claim 9, Smedstad and Ross render obvious the system of claim 1, wherein the processor (78) is configured to store the detection of the one or more operating parameters at the wellhead (30) within the subsea environment (78 is subsea).
Regarding Claim 10, Smedstad and Ross render obvious the system of claim 1, wherein the processor (78) is configured to transmit the stored detection of the one or more operating parameters to a central control system at an above-sea location (50).
Regarding Claim 11, Smedstad discloses a non-transitory computer-readable medium having computer executable code stored thereon, the code comprising instructions to: 

Cause the processor (78) to store the detection of the one or more operating parameters; and cause the processor (78) to generate an output based at least in part on the detection of the one or more operating parameters, wherein the output comprises an indication of an operational fatigue or an operational health of the wellhead (30) (Column 5: lines 43-64).
Smedstad depicts only a single sensor (46) at two different axial locations of the casing and therefore lacks wherein the sensor is a sensor pack that includes sensors disposed around and coupled to the casing of the wellhead.
Ross teaches wherein it is known to provide sensors (16) in a pack disposed around a casing of a wellhead for monitoring various parameters of the well (as shown in Fig. 1, sensors 16 are disposed in packs including a plurality of sensors disposed around and coupled to the casing).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Smedstad to provide a plurality of sensors disposed in a pack around the casing of the wellhead as Ross has taught wherein such a configuration of sensors is old and well known in the art and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 12, Smedstad and Ross render obvious the non-transitory computer-readable medium of claim 11, but does not disclose wherein the code comprises instructions to cause the processor (78) to generate the output during a drilling operation of the wellhead (30).
Examiner takes official notice that it is old and well known to use the subsea processors to monitor subsea wells in both drilling and production operations.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the processor generate output during a drilling operation as opposed to a production operation. 
Regarding Claim 13, Smedstad and Ross render obvious the non-transitory computer-readable medium of claim 11, wherein the code comprises instructions to cause the processor (78) to generate the output during a production operation of the wellhead (30)(Column 1: lines 6-13).
Regarding Claim 14, Smedstad and Ross render obvious the non-transitory computer-readable medium of claim 11, wherein the code comprises instructions to cause the processor (78) to store the detection of the one or more operating parameters at the wellhead (30) within the subsea environment (Column 5: lines 43-64).
Regarding Claim 15, Smedstad and Ross render obvious the non-transitory computer-readable medium of claim 11, wherein the code comprises instructions to cause the processor (78) to transmit the stored detection of the one or more operating parameters to a central control system at an above-sea location (50).
Regarding Claim 16, Smedstad and Ross render obvious the non-transitory computer-readable medium of claim 15, wherein the code comprises instructions to 

Arguendo, for the purposes of advancing prosecution, the following rejection has also been provided for Claim 17 with regards to “a pack of sensors”.
Regarding Claim 17, Smedstad discloses a wellhead sensor (46) and monitoring system, comprising: 
A subsea sensor (46) coupled to a casing (22) of a subsea wellhead (30) and configured to detect one or more operating parameters associated with the subsea wellhead (30) while disposed within a subsea environment; and 
A subsea wellhead monitoring system (36) coupled to each sensor of the pack of subsea sensors (46), wherein the subsea wellhead (30) monitoring system is configured to: 
Receive the detection of the one or more operating parameters; 
Store the detection of the one or more operating parameters; and 
Generate an output based at least in part on the detection of the one or more operating parameters, wherein the output comprises an indication of an operational fatigue or an operational health of the subsea wellhead (30) (Column 2: lines 44-64).
Smedstad depicts only a single sensor (46) at two different axial locations of the casing and therefore lacks wherein the sensor is a sensor pack that includes sensors disposed around the casing of the wellhead.
Ross teaches wherein it is known to provide sensors (16) in a pack disposed around a casing of a wellhead for monitoring various parameters of the well (as shown in Fig. 1, sensors 16 are disposed in packs including a plurality of sensors disposed around and coupled to the casing).

Regarding Claim 20, Smedstad and Ross render obvious the wellhead (30) sensor (46) and monitoring system of claim 17, wherein the pack of subsea sensors (46) are configured to be disposed along a high pressure housing, a low pressure housing, a connector, or a combination thereof, of the subsea wellhead (30).


Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smedstad in view of Ross, further in view of Mason (U.S. Patent No. 8,950,483).
Regarding Claim 5, Smedstad and Mulholland render obvious the system of claim 1, but does not disclose wherein the sensors (46) include at least one giant magneto-resistive (GMR) sensor. 
Mason discloses a sensor (59, 61) comprising a giant magneto-resistive (GMR) sensor (Column 5: line 56 – Column 6: line 30) on a wellhead. 
It would therefore have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used a GMR sensor as the sensor unit in the invention of Smedstad in order to monitor a condition of the wellhead. 
Regarding Claim 18, Smedstad and Mulholland render obvious the wellhead (30) sensor (46) and monitoring system of claim 17, but does not disclose wherein the 
Mason discloses a sensor (59, 61) comprising a giant magneto-resistive (GMR) sensor (Column 5: line 56 – Column 6: line 30) on a wellhead. 
It would therefore have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used a GMR sensor as the sensor unit in the invention of Smedstad in order to monitor a condition of the wellhead. 


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smedstad in view Ross, further in view of Sippola (U.S. Patent No. 7,451,653).
Regarding Claim 6, Smedstad and Mulholland render obvious the system of claim 1, but does not disclose wherein the sensors (46) include at least one tunnel magneto-resistive (TMR) sensor.
Sippola discloses a TMR sensor (Column 6: lines 30-45) and discloses that it is well known to use such sensors for within subsea wellheads (Column 1: lines 61-64). 
It would therefore have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used a TMR sensor as the sensor unit in the invention of Smedstad in order to monitor a condition of the wellhead. 
Regarding Claim 19, Smedstad and Mulholland render obvious the wellhead (30) sensor (46) and monitoring system of claim 17, but does not disclose wherein the pack of subsea sensors (46) comprises a plurality of tunnel magneto-resistive (TMR) sensors.

It would therefore have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used a TMR sensor as the sensor unit in the invention of Smedstad in order to monitor a condition of the wellhead. 

Response to Arguments
Applicant's arguments filed October 5, 2021 have been fully considered. In response to the amendments the examiner respectfully submits a new response in order to address the additional limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679